Citation Nr: 0946292	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  06-01 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

S. Armstrong, Law Clerk




INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1989 to June 1993.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a November 2005 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  The Veteran had also 
initiated an appeal from denials of service connection for 
tinnitus and residuals of a right toe injury.  The December 
2005 statement of the case encompassed all three matters.  
The Veteran's January 2006 substantive appeal limited his 
appeal to the matter of service connection for bilateral 
hearing loss.  Accordingly, the matters of service connection 
for tinnitus and residuals of a right toe injury are not 
before the Board.  


FINDING OF FACT

It is not shown that the Veteran has a hearing loss 
disability of either ear by VA standards.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim prior to its initial 
adjudication.  A September 2005 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  A February 2007 letter informed 
the Veteran of disability rating and effective date criteria.  
The timing defect as to this notice is nonprejudicial, as 
this decision does not address any rating or effective date 
questions.  The Veteran has had ample opportunity to 
respond/supplement the record and has not alleged that notice 
in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent 
postservice treatment records have been secured.  The RO 
arranged for a VA examination in July 2006.  The Veteran has 
not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claim.

B. Factual Background

The Veteran's DD Form-214 shows that his Military 
Occupational Specialty was submarine store keeper. 

The Veteran's STRs are silent for complaints, findings, 
treatment, or diagnosis relating to hearing loss. 

On May 1989 enlistment examination, puretone thresholds (in 
decibels) were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
15
20
10
LEFT
0
5
15
15
5

On May 1993 service separation examination, puretone 
thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
20
25
LEFT
10
15
15
25
10

On May 1993 audiology consult, audiologist S. C. R. noted a 
standard threshold shift at the 2000Hz and 4000Hz levels in 
the right ear as compared to their 1989 baseline levels.  The 
Veteran reported noise exposure in the performance of his 
duties, but indicated that he wore hearing protection.  It 
was noted that on recent audiometric evaluation, hearing was 
essentially within normal limits.  No other hearing problems 
were reported. 

Outpatient treatment records from Dr. P. K. from 1997 to 2005 
are silent for complaints, findings, treatment, or diagnosis 
relating to hearing loss.
An August 2004 Preventative Health Screening record is silent 
for complaints, findings, treatment, or diagnosis relating to 
hearing loss. 

The Veteran submitted a September 2005 outpatient audiometry 
record from ENT Associates of Frisco.  Speech discrimination 
scores were reported as 92 percent in the right ear and 80 
percent in the left ear. 

In the Veteran's January 2006 VA Form 9, substantive appeal, 
he states that he was told at the time of his separation from 
service that he had hearing loss and that since that time his 
hearing has worsened.  He also noted that during service he 
was exposed to noise trauma from being in a command that 
fired loud weapons. 

On July 2006 VA audiological evaluation, puretone thresholds, 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
15
5
LEFT
20
20
20
25
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  The 
examining audiologist found that the Veteran had "[h]earing 
within normal limits at all test frequencies 250-8000Hz."  
An otolaryngologist, who then reviewed the Veteran's claims 
file noted "the audiologist and myself feel strongly that 
[September 2005 audiometric testing at ENT Associates of 
Frisco] represented an invalid study and that the Veteran did 
not, in fact, have significant organic hearing loss."  The 
physician opined that "it should be noted that [the Veteran] 
does not have hearing loss" and that "[t]here is clear and 
convincing evidence that the Veteran . . . continues to have 
normal audiometric thresholds."  

In a February 2007 written argument, the Veteran's 
representative notes that the Veteran alleges he had hearing 
loss at separation, and that such statement is substantiated 
by entries in the Veteran's separation examination. 

C. Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).
In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

For certain chronic diseases (including organic diseases of 
the nervous system - to include sensorineural hearing loss 
(SNHL)), service connection may be established on a 
presumptive basis if they are manifested to a compensable 
degree in a specified period of time postservice (one year 
for organic diseases of the nervous system). 38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

A hearing loss disability (by VA standards) was not 
manifested in service, and there is no evidence that SNHL was 
manifested in the first year following the Veteran's 
discharge from active duty.  The Veteran alleges that on 
service separation he was told he had hearing loss; and his 
representative argues that such allegation is supported by 
notations on the separation examination report.  On close 
review of the separation examination report the Board found 
no such notations.  What the report does show is audiometry 
with results that are considered normal (by VA standards), 
and a notation that the Veteran would be scheduled for an ENT 
consult for evaluation and a new baseline.  On ENT consult it 
was noted that the Veteran had hearing essentially within 
normal limits (with marginal levels at 2-4 K hertz in the 
right ear).  He was considered fit for separation; it was 
recommended that the current baseline be maintained.  While 
it was noted that it was advisable that the Veteran be 
monitored, a hearing loss at separation is not shown.  
Consequently, service connection for a hearing loss 
disability of either ear on the basis that such disability 
became manifest in service and persisted, or on a presumptive 
basis (for SNHL as an organic disease of the nervous system 
under 38 U.S.C.A. § 1112) is not warranted. 

It is not in dispute that by virtue of his service aboard a 
submarine the Veteran was likely exposed to some degree of 
noise trauma in service.  However, a threshold requirement 
for establishing his claim, as in any claim seeking service 
connection, is that there must be competent evidence of the 
disability for which service connection is sought (in this 
case bilateral hearing loss disability).  Significant in this 
regard is that hearing loss disability is defined by 
regulation (38 C.F.R. § 3.385) which requires hearing acuity 
measurement studies; hence, the existence of a hearing loss 
disability cannot be established by lay observation, alone.

September 2005 private audiometry is presented in chart form; 
and speech discrimination testing is not shown to have been 
conducted under the standards required by governing 
regulation (38 C.F.R. § 4.85); therefore those findings 
cannot serve to establish that the Veteran has a hearing loss 
disability by VA standards.  Furthermore, a VA audiologist 
and otolaryngologist who reviewed the findings in light of 
the entire record have opined that the audiometry reported 
represents invalid testing. 

The initial threshold requirement for establishing a claim of 
service connection for hearing loss disability is not met.  
The only audiometry of record suitable for determining 
whether the Veteran has had a hearing loss disability during 
the pendency of this claim is that on July 2006 VA 
audiological evaluation.  As it did not find a hearing loss 
disability in either ear, there is no valid claim of service 
connection for such disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

The preponderance of the evidence is against the Veteran's 
claim.  Therefore, the benefit of the doubt rule does not 
apply; the claim must be denied.  


ORDER

Service connection for bilateral hearing loss is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


